Citation Nr: 0837028	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  07-03 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 30 percent for obsessive 
compulsive disorder (OCD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1943 
through September 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The veteran testified before the 
undersigned Veterans Law Judge at a travel board hearing in 
September 2008.  A transcript of that hearing is of record.

During the pendency of this appeal, by way of a December 2006 
rating decision, the veteran's rating was increased from zero 
to 30 percent disabling.  Since this increase did not 
constitute a full grants of the benefits sought, the 
increased rating issues remain in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The veteran's obsessive compulsive disorder causes 
occupational and social impairment with reduced reliability 
and productivity, manifested by impaired recent memory, 
cognitive rigidity, and difficulty in establishing and 
maintaining effective work and social relationships; 
deficiencies in most areas is not shown.


CONCLUSION OF LAW

The criteria for a 50 percent rating, but no greater, for the 
veteran's obsessive compulsive disorder have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9404.  (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in November 2005 and August 
2008.  (Although the complete notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also provided a statement of the 
case (SOC) reporting the results of its reviews of the issue 
and the text of the relevant portions of the VA regulations.  
The veteran was also apprised of the criteria for assigning 
disability ratings and for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board has considered the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concerning 
increased compensation claims and 38 U.S.C. § 5103(a) notice 
requirements, and finds that further notification is not 
necessary.  With such claims, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
the claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's 
employment and daily life (such as a specific 
measurement or test result), the Secretary must 
provide at least general notice of that requirement 
to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in 
severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and daily 
life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  

The Board notes that the notice provided in this case was 
issued prior to the decision in Vazquez-Flores.  As such it 
does not take the form prescribed by that case.  Failure to 
provide pre-adjudicatory notice of any of the necessary duty-
to-notify elements is presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  Nevertheless, 
lack of harm may be shown (1) when any defect was cured by 
actual knowledge on the part of the claimant, (2) when a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) when a benefit could not have 
been awarded as a matter of law.  Id., at 887; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007).  

The Board notes that the veteran was questioned about the 
effect the worsening of his obsessive compulsive disorder had 
on his daily life and occupational activities at his January 
2006 VA examination performed in association with this claim.  
In response to questioning regarding the impact of his 
disability on his daily life and occupational activities, the 
veteran reported that he had to have things his way, and 
noted that his disability affected his employment because he 
insisted on doing the best job possible which became 
problematic in terms of his interpersonal relationships at 
work.  The veteran also noted that his OCD symptoms led to 
marital discord.  Further, at his September 2008 Board 
hearing, the veteran noted that his OCD caused him not to be 
able to sleep well if he had a certain issue that he could 
not stop thinking about, and also stated that he would obsess 
on things until he resolved it in his own mind.  The Board 
finds that the responses to the questioning at the January 
2006 VA examination, in addition to his testimony at his 
September 2008 Board hearing, show that the veteran had 
actual knowledge that medical and lay evidence was required 
to show an increase in severity, including the impact on his 
daily life, and employment.

Further, a letter to the veteran dated in August 2008, 
provided notice that a disability rating would be determined 
by application of the ratings schedule and relevant 
Diagnostic Codes based on the extent and duration of the 
signs and symptoms of his disability and their impact on his 
employment.  See Vazquez-Flores.  The ratings schedule is the 
sole mechanism by which a veteran can be rated, excepting 
only referral for extraschedular consideration and the 
provisions of special monthly compensation.  See 38 C.F.R. 
Part 4.  The veteran was made aware of this.  In addition, 
the letter provided notice to the veteran of the types of 
evidence, both medical and lay, that could be submitted in 
support of his claim, and provided the veteran with the 
specific rating criteria pertaining to obsessive compulsive 
disorder.  In light of the foregoing, the Board finds that, 
although the notice requirements of Vazquez-Flores were not 
met as contemplated by the Court, the August 2008 letter 
provided the veteran with notice of the specific rating 
criteria, and it is apparent from the record that he 
understood those things relative to a claim for increase as 
contemplated by the Vazquez-Flores Court.  Consequently, a 
remand is not now required to furnish additional notice.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).

In the present case, the RO has obtained the veteran's 
service medical records (SMRs), VA medical records, and 
provided examinations in furtherance of the veteran's claim.  
The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102; Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran has not claimed that VA has failed 
to comply with the requirements of the VCAA.

II. Background

The veteran was afforded a VA examination in January 2006.  
At this examination, the veteran reported that he continued 
to be married to his second wife and stated that he had a lot 
of contact with his nine children, seeing many of them at 
least weekly, sometimes daily.  The veteran also noted that 
he had four to five good friends with whom he could really 
talk.  The examiner stated that the veteran was positive for 
obsessive compulsive disorder, noting that he was overly-
conscientious, scrupulous, and inflexible about matters of 
morality, ethics, or values; he was unable to discard worn-
out or worthless objects even when they had no sentimental 
value; and noted that the veteran was reluctant to delegate 
tasks or to work with others unless they submitted to exactly 
his way of doing things; and noted that the veteran showed 
rigidity and stubbornness.  The examiner noted that the 
veteran's obsessive compulsive disorder (OCD) symptoms led to 
his being fired from a job because he too aggressively 
pursued compliance with a union contract, noted that his 
symptoms caused difficulty in working with his brother as a 
painter, and also stated that the veteran's OCD contributed 
to the break up of his first marriage because he reached the 
point in his life where he adamantly rejected Roman 
Catholicism and his wife did not.  The examiner explained 
that his OCD symptoms were also causing discord with his 
present wife, commenting that a less devoted woman would have 
left him a long time ago.  
On examination, the examiner noted that the veteran was well 
groomed and casually dressed in clean looking clothes and 
free of body odor.  His wife noted that he needed no 
prompting about his grooming.  The examiner stated that the 
veteran's speech was clear and fluent, at a normal rate, with 
sufficient volume to be easily heard, and that latent 
responses or pressured speech was not noted.  The examiner 
stated that the veteran's mood was euthymic and his affect 
was broad, and that his thought processes were generally well 
organized and sophisticated, and stated that the veteran had 
reported no panic attacks for years.  Further, there was no 
indication of loose associations, delusions, hallucinations, 
or suicidal thoughts.  The veteran denied thoughts of 
seriously harming someone, and the examiner commented that he 
was not in any imminent danger of hurting himself or others 
because he denied all history of impulses to harm.  The 
examiner stated that the veteran's judgment was good, his 
concentration was adequate for simple tasks, and noted that 
his remote memory was not impaired but his recent memory was 
mildly impaired.  The examiner noted no anger management 
difficulties.

The examiner diagnosed the veteran with obsessive-compulsive 
personality disorder, and assigned a global assessment of 
functioning, (GAF) score of 40, noting that this was the 
highest GAF score in the past twelve months.  The examiner 
opined that the veteran's history showed that his OCD had 
resulted in vocational and social impairments, and stated 
that his social impairment was as bad as ever, noting that he 
was only still married because he had a very understanding 
wife.  The examiner stated that his vocational impairment was 
more difficult to evaluate because his obsessive compulsive 
personality disorder (OCPD) cost him one job, but his 
thoroughness due to his OCD symptoms also made him a 
successful house painter.  However, the examiner noted that 
even as a painter he had interpersonal difficulties because 
he insisted on doing the best job possible which became 
problematic.  The examiner opined that given his current 
visual impairment, if he were of employment age, his OCPD 
would prevent him from being employed because the only jobs 
he could do with limited sight would probably have a major 
interpersonal component, and that with his personality 
disorder related rigidity about having his own way, he would 
not last long in competitive employment.

In summary, the examiner noted that the veteran's OCPD caused 
marital discord problems, and occupational problems due to 
his cognitive rigidity, and described the severity of the 
veteran's psychosocial stressors as moderate.

III. Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  Where 
entitlement to compensation has already been established and 
an increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App.  55, 58 (1994).  Although 
the recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  However, 
staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).   Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  

Obsessive Compulsive disorder is evaluated under 38 C.F.R. § 
4.130, Diagnostic Code 9404.  Under Diagnostic Code 9404, a 
30 percent rating is for consideration where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events.)  

A 50 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is for consideration where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, and family relationships, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130.

It is further noted that the nomenclature employed in the 
portion of the Rating Schedule that addresses service-
connected psychiatric disabilities is based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (also known 
as "the DSM-IV").  38 C.F.R. § 4.130 (2005).  The DSM-IV 
contains a GAF scale, with scores ranging between zero and a 
100 percent, representing the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health-illness.  The higher the score, 
the better the functioning of the individual.  For instance, 
GAF scores ranging between 61 and 70 are warranted when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores 
ranging between 41 and 50 are assigned when there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994).

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a).  
Furthermore, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  38 C.F.R. § 
4.126(b).

In this case, the Board finds that the veteran is entitled to 
a higher 50 percent evaluation for his service connected 
obsessive compulsive disorder.  Here, although the evidence 
of record does not show several symptoms which are indicative 
of a higher 50 percent evaluation, including: circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; and impaired abstract thinking; the evidence 
clearly shows difficulty in establishing and maintaining 
effective work and social relationships, mildly impaired 
recent memory, and the January 2006 VA examiner assigned the 
veteran a GAF score of 40, which denotes serious symptoms, 
including serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  
Specifically, in terms of his ability to maintain work 
relationships, the examiner noted that in part, the veteran's 
OCD symptoms made him a successful house painter because of 
his thoroughness, however, the examiner noted that even as a 
house painter he had interpersonal difficulties because he 
insisted on doing the best job possible which became 
problematic, and eventually led to his brother abandoning 
their joint employment and moving because he could not stand 
working with the veteran anymore.  In addition, the VA 
examiner opined that the veteran was still married only 
because he had an understanding wife, and noted that his OCD 
symptoms contributed to the break up with his first wife, and 
were causing discord with his present wife.  Based on the 
evidence discussed above, it is clear that the veteran 
experiences difficulty establishing and maintaining work and 
social relationships.

In summary, although the veteran does not present with many 
of the symptoms indicative of a 50 percent evaluation, the 
Board finds that the documentation regarding his difficulty 
in establishing and maintaining effective work and social 
relationships, in conjunction with a GAF score of 40 at his 
most recent VA examination, when taken together, warrant a 
higher 50 percent evaluation.

However, the veteran is not entitled to a 70 percent 
evaluation because it has not been shown that the veteran's 
OCD has resulted in deficiencies in most areas.  In fact, the 
January 2006 examiner described the severity of the veteran's 
psychosocial stressors as moderate.  The veteran's thinking 
was described as well organized and even sophisticated, his 
judgment was found to be intact, and the examiner noted that 
he had no anger management difficulties.  See January 2006 VA 
examination.  Further, there is no evidence of symptoms such 
as suicidal or homicidal ideation; no evidence of speech that 
is intermittently illogical, obscure, or irrelevant; no 
evidence of near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; no evidence of spatial disorientation; and no 
evidence of neglect of personal appearance and hygiene.  
Although the January 2006 VA examiner noted that the veteran 
and his wife reported that he experienced obsessive thinking, 
this symptom alone is not enough to warrant a 70 percent 
evaluation.

There is some evidence of difficulty-but not inability-to 
establish and maintain effective relationships.  For example, 
although the examiner noted that the veteran's OCD appeared 
to have contributed in part to the break up of his first 
marriage, and also caused discord with his present wife, the 
veteran also reported that he had a lot of contact with his 
nine children, noting that he saw many of them weekly, and 
sometimes daily, and noted that he had four to five good 
friends with whom he could really talk.  Overall, the veteran 
is not deficient in most areas, such as judgment, and 
thinking, and in fact, he appears able to maintain family and 
social relationships, and function at a moderate level.

In sum, taking into account all of the medical evidence of 
record, the Board finds that the veteran's obsessive 
compulsive disorder more nearly approximates the criteria 
required for a 50 percent rating, but a higher (70 percent) 
evaluation is not warranted.

Although the veteran has described his obsessive compulsive 
disorder as being so severe that he deserves a higher rating, 
the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2007).  The current evidence of record 
does not demonstrate that his obsessive compulsive disorder 
has resulted in frequent periods of hospitalization or in 
marked interference with employment.  § 3.321.  It is 
undisputed that his OCD has an adverse effect on employment, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Therefore, given the lack 
of evidence showing unusual disability not contemplated by 
the rating schedule, the Board concludes that a remand to the 
RO for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.
 

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a higher (50 percent) rating for obsessive 
compulsive disorder is granted, subject to the laws and 
regulations governing the award of monetary benefits.



                  
____________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


